                 Case 2:20-cr-00027-JCC Document 37 Filed 02/08/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0027-JCC
10                             Plaintiff,                    ORDER
11          v.

12   SHAWN CORY GREEN,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Shawn Cory Green’s unopposed
16   motion to proceed with a guilty plea hearing by video or telephone conference (Dkt. No. 36).
17   Having thoroughly considered the motion and the relevant record, the Court hereby GRANTS
18   the motion for the reasons explained herein.
19   I.     BACKGROUND
20          On February 26, 2020, Mr. Green was charged by indictment with two counts of
21   possession of methamphetamine with intent to distribute. (Dkt. No. 1.) Trial is presently
22   scheduled for March 15, 2021. (See Dkt. Nos. 31, 34.) The parties have reached a plea
23   agreement, and Mr. Green moves to proceed with a guilty plea hearing by video or telephone
24   conference. (See generally Dkt. No. 36.)
25   //
26   //


     ORDER
     CR20-0027-JCC
     PAGE - 1
               Case 2:20-cr-00027-JCC Document 37 Filed 02/08/21 Page 2 of 2




 1   II.    DISCUSSION

 2          Delaying Mr. Green’s plea hearing would cause serious harm to the interests of justice.
 3
     See Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136,
 4
     §§ 15002(b)(2)(A), (b)(4), 134 Stat. 281, 528–29 (2020); W.D. Wash. General Order No. 17-20
 5
     (Dec. 23, 2020), 14-20 (Sept. 24, 2020), 04-20 (Mar. 30, 2020). In-person proceedings will not
 6

 7   resume in this District until at least April 1, 2021. See W.D. Wash. General Order No. 18-20 at 2

 8   (Dec. 30, 2020). Delaying Mr. Green’s plea hearing, and therefore his sentencing, by at least

 9   seven weeks would cause serious harm to the interests of justice because Mr. Green has a strong
10
     interest in the speedy resolution of this matter, having already reached an agreement with the
11
     Government.
12

13   III.   CONCLUSION

14          For the foregoing reasons, the Court GRANTS the motion to proceed with a guilty plea

15   hearing by video or telephone conference (Dkt. No. 36). The Court ORDERS that Defendant’s

16   guilty plea hearing before a Magistrate Judge be set as soon as practicable and be conducted by

17   video conference. The Court DIRECTS the presiding judge to establish a record of Defendant’s

18   consent for the hearing, in accordance with General Order No. 04-20.

19          DATED this 8th day of February 2021.

20

21

22
                                                          A
                                                          John C. Coughenour
23                                                        UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CR20-0027-JCC
     PAGE - 2
